        Case 2:18-cv-01468-PJP Document 1 Filed 11/01/18 Page 1 of 10



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


LISA SCHWEIKART,                             CIVIL ACTION NO._________________


      Plaintiff,                             ELECTRONICALLY FILED


v.




BOROUGH OF WAYNESBURG
and ROBERT J. TOTH,                          COMPLAINT IN CIVIL ACTION


      Defendants.


                                             Filed on behalf of Plaintiff:
                                             LISA SCHWEIKART


                                             Counsel of Record for this Party:


                                             Matthew C. Cairone
                                             PA ID NO 49638
                                             THE CAIRONE LAW FIRM PLLC
                                             PMB 58
                                             1900 MAIN ST, STE 107
                                             CANONSBURG PA 15317-5861
                                             (724) 416-3261
                                             mcc@caironelawfirm.com




                                             JURY TRIAL DEMANDED
          Case 2:18-cv-01468-PJP Document 1 Filed 11/01/18 Page 2 of 10



                             IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA




LISA SCHWEIKART,                                      CIVIL ACTION NO.________________


        Plaintiff,                                    ELECTRONICALLY FILED
                                                      COMPLAINT IN CIVIL ACTION
v.




BOROUGH OF WAYNESBURG
and ROBERT J. TOTH,


        Defendants.
                                            COMPLAINT


        Plaintiff, Lisa Schweikart, files this Complaint against Defendants Borough of
Waynesburg and Robert J. Toth and states the following:
                I. Jurisdiction, Venue and Exhaustion of Administrative Remedies
1. This is an action for money damages, declaratory relief, and injunctive relief. It is brought
     under Title VII of the Civil Rights Act (42 U.S.C. Sections 2000e et seq.) (“Title VII”), as
     amended by the Pregnancy Discrimination Act, and the Pennsylvania Human Relations
     Act (“PHRA”), 43 P.S. Sections 951-963.
2. This Court has original jurisdiction under 28 U.S.C. Section 1331, and should exercise its
     supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. Section
     1367(a).
3. Venue in this District is proper under 28 U.S.C. Section 1391(b) because the parties
     reside in this District and the unlawful practices complained of occurred in this District.
          Case 2:18-cv-01468-PJP Document 1 Filed 11/01/18 Page 3 of 10



4. In or around August, 2016, Plaintiff filed a timely charge of discrimination with the Equal
    Employment Opportunity Commission (“EEOC”), alleging that the Borough of Waynesburg
    engaged in sex (pregnancy) discrimination and unlawful retaliation. This charge was dual
    filed with the Pennsylvania Human Relations Commission (“PHRC”). On August 9, 2018,
    the EEOC issued a Notice of Right to Sue.
                                             II. Parties
5. Paragraphs 1 through 4 are incorporated.
6. Plaintiff is an adult citizen who resides in Jefferson PA. Plaintiff is a part-time police
    officer with the Borough of Waynesburg Police Department. She is a member of a
    protected class (female).
7. Lisa Schweikart’s maiden name is Lisa Sowden. When she married her name was
    changed legally to Lisa Schweikart, but for the purpose of her employment with the
    Borough of Waynesburg she continued, and continues, to use her maiden name. Lisa
    Schweikart, also known as Lisa Sowden, is referred to in this Complaint as the “Plaintiff.”
8. Plaintiff is a nonexempt employee of the Borough of Waynesburg within the meaning of
    Title VII and the PHRA.
9. Defendant Borough of Waynesburg (“Waynesburg”) is a borough in Greene County PA
    with its principal office at 90 East High Street, Waynesburg, PA 15370. Waynesburg is a
    “person” and an “employer” within the meaning of Title VII and the PHRA.
10. Defendant Robert J. Toth (“Chief Toth”) is an adult male who is the Chief of Police in
    Waynesburg. On information and belief, he resides in Carmichaels PA. Chief Toth is sued
    individually and in his official capacity with Waynesburg.
                                III. Facts Giving Rise To This Action
11. Paragraphs 1 through 10 are incorporated.
12. In or around May, 2013, Plaintiff first applied for a position as a police officer with
    Waynesburg.
13. As part the application process, Plaintiff took written and oral civil service exams on June
    1, 2013.
14. On June 3, 2013, Waynesburg reported that Plaintiff had scored the highest among the
    thirteen candidates who tested.
          Case 2:18-cv-01468-PJP Document 1 Filed 11/01/18 Page 4 of 10



15. Because Plaintiff had not yet completed her full police certification, she was not hired in
    2013.
16. Upon completion of her police certification, Plaintiff was hired by Waynesburg as a part-
    time police officer in January 2014.
17. At the time Plaintiff was hired, Chief Toth told her she would be first in line for any full-
    time police officer position that opened up. This statement was consistent with the policy
    of the police department, that is, that the part-time officer hired through the civil service
    process and with the highest score on the civil service exam would be hired first to fill
    any vacancy on the full-time force.
18. As a police officer, Plaintiff’s duties include patrolling the Waynesburg area in a marked
    squad car, engaging in community-building relations with residents, issuing traffic
    citations and warnings, responding to calls for service, investigating complaints of
    criminal and non-criminal activity, conducting crime prevention activities, providing traffic
    direction and control, and making arrests and court appearances as necessary.
19. On April 1, 2015, Plaintiff wrote a letter to Chief Toth requesting consideration for the
    full-time police officer position opening that was created by a resignation within the
    police department.
20. Despite the earlier statement from Chief Toth that Plaintiff would automatically be
    promoted into the first full-time vacancy on the police force, and despite the policy with
    which the statement was consistent, Plaintiff received no reply to the request and was
    not promoted to a full-time police officer.
21. On September 11, 2015, Plaintiff wrote a letter to Chief Toth following up on her request
    for full-time employment.
22. Again, Plaintiff received no reply to the follow-up request and was not promoted to a full-
    time police officer.
23. Plaintiff got married near the end of 2015.
24. Plaintiff’s doctor, Dr. Charles Hochberg, wrote a letter on April 13, 2016, notifying
    Waynesburg and Chief Toth that Plaintiff was under his care for her pregnancy and
    suggesting lifting and dragging restrictions. In context, the doctor thought Plaintiff could
    continue on active duty, since he suggested providing a partner at 35 weeks gestation.
          Case 2:18-cv-01468-PJP Document 1 Filed 11/01/18 Page 5 of 10



25. Plaintiff hand-delivered the April 13, 2016 letter to Chief Toth. After reviewing the letter,
    and in Plaintiff’s presence, Chief Toth took the duty roster for upcoming police shifts and
    immediately crossed out all of Plaintiff’s scheduled shifts with a red pen.
26. Chief Toth offered Plaintiff no explanation for the schedule changes, and insisted on
    talking with Plaintiff’s doctor.
27. On information and belief, Chief Toth called Plaintiff’s doctor and demanded another
    letter from the doctor with more specific information.
28. Plaintiff’s doctor wrote a second letter on April 14, 2016.
29. On April 14, 2016, Chief Toth told Plaintiff she could not attend defensive tactics training
    and formally removed Plaintiff from all remaining work schedules and did not assign her
    for any other shifts.
30. On April 15, 2016, Plaintiff went to the police station to request a subpoena for a case
    on which she was working. Chief Toth told her that he had called her doctor again
    insisting to know her due date and that he was not scheduling her for work due to her
    pregnancy.
31. On April 20, 2016, Plaintiff sent a text to Chief Toth asking if she had been scheduled for
    any work, and she received no reply.
32. On information and belief, Toth called Dr. Hochberg’s office and insisted on more
    clarification and more specific restrictions because Chief Toth did not think the Plaintiff
    could or should be a police officer while pregnant.
33. Plaintiff told Chief Toth that she was physically able to do her job as a police officer with
    minimal accommodation; Chief Toth refused to assign her any shifts.
34. Plaintiff told Chief Toth that she could do various light duty for the police department
    such as office work, filing, evidence room work, and other jobs; Chief Toth refused.
35. On April 21, 2016, Plaintiff went to the police station to change into her uniform for a
    scheduled court appearance before a district magistrate.
36. Chief Toth told her not to put on her police uniform because she was pregnant.
37. Plaintiff objected and said she could not appear in court in yoga pants and a tee shirt,
    which is what she had worn to the station that day expecting to change into her police
    uniform.
          Case 2:18-cv-01468-PJP Document 1 Filed 11/01/18 Page 6 of 10



38. Chief Toth reluctantly relented and allowed Plaintiff to wear her police uniform to the
    court appearance but told her “don’t ever get in uniform again while you’re pregnant.”
    Chief Toth also told her she could not drive or be in a patrol car because she was
    pregnant.
39. On April 22, 2016, Plaintiff got a call from her doctor and was told that Chief Toth was
    insisting on knowing Plaintiff’s due date. The doctor’s office, protecting the Plaintiff’s
    privacy, told Chief Toth that the Plaintiff would inform him when she reached 35 weeks
    gestation and that, at such time, the doctor was recommending a partner for the
    Plaintiff.
40. On April 26, 2016, Plaintiff wrote a letter to Chief Toth. In this letter, the Plaintiff made
    clear that she felt that Waynesburg was discriminating against her on the basis of her
    pregnancy. She also reminded Chief Toth that Waynesburg had allowed non-pregnant
    police officers to be on light duty for various medical conditions. From at least this time
    forward, Waynesburg and Chief Toth knew that Plaintiff was engaged in protected
    activity.
41. In or around June or July 2016, Plaintiff was allowed to attend some police training in
    Greensburg, PA, but she was not permitted to drive there in a police vehicle because she
    was pregnant. On all occasions prior to her pregnancy she was permitted to drive a
    police vehicle to attend training.
42. In July 2016, Waynesburg hired two full-time police officers, one male and one female.
    On information and belief, and despite the policy described above that would have made
    Plaintiff the first of those to be hired, she was neither considered nor hired because she
    was pregnant.
43. Other than a few court appearances and the training, Plaintiff was offered no work of any
    kind, full or light duty, from the date of the letter notifying Waynesburg of her pregnancy,
    April 13, 2016, until after she was released back to work with no restrictions in May,
    2017.
44. Since May 2017, Plaintiff has been offered only sporadic work, averaging one to two
    days a month, despite a need for part-time officers in Waynesburg.
45. Once Waynesburg and Chief Toth learned of Plaintiff’s pregnancy she was removed from
    active duty as a part-time police and she was denied any “light duty.”
          Case 2:18-cv-01468-PJP Document 1 Filed 11/01/18 Page 7 of 10




                  IV. COUNT I - PREGNANCY DISCRIMINATION: FAILURE TO HIRE
46. Paragraphs 1 through 45 are incorporated.
47. At all relevant times, Plaintiff was an employee of Waynesburg within the meaning of
    Title VII.
48. At all relevant times, Waynesburg was an employer of Plaintiff within the meaning of
    Title VII.
49. At all relevant times, Plaintiff, a female, was a member of a class protected by Title VII.
50. At all relevant times, Plaintiff was qualified for her position as a police officer with
    Waynesburg and fulfilled the legitimate job expectations of Waynesburg.
51. Waynesburg refused to make Plaintiff a full-time police officer because she was
    pregnant.
52. Waynesburg’s actions constitute an intentional and unlawful employment practice and
    policy in violation of Title VII.
                 V. COUNT II - PREGNANCY DISCRIMINATION: FAILURE TO ACCOMMODATE
53.Paragraphs 1 through 52 are incorporated.
54.Plaintiff informed Waynesburg and Chief Toth that she was pregnant.
55.Plaintiff informed Chief Toth that her doctor was not requiring that she be taken off of
   active duty. Plaintiff told Chief Toth she was willing and able to continue as an active duty
   police officer until such time as accommodations may be necessary, consistent with her
   doctor’s advice.
56.Plaintiff told Chief Toth, consistent with her doctor’s advice and notices, that she
   anticipated that, as her pregnancy progressed and especially at the 35th week of
   gestation, she would likely require accommodations, such as modification of her job
   duties, to continue working, and on several occasions attempted to initiate a dialogue to
   plan for and discuss those accommodations.
57. Chief Toth refused to discuss accommodations. Instead, he unilaterally communicated
   with her doctor’s office and without explanation removed her from active duty and
   refused all of her requests for modified working conditions or light duty.
         Case 2:18-cv-01468-PJP Document 1 Filed 11/01/18 Page 8 of 10



58.When Plaintiff realized that Chief Toth was not going to allow her active duty, she
   requested to be given non-patrol tasks. Such tasks could include record keeping,
   recording “walk-in” complaints, conducting witness interviews, assisting in follow-up
   investigations, performing clerical tasks, evidence room work, and assisting in crime-
   prevention work. Chief Toth rejected these proposals and consistently refused Plaintiff’s
   efforts to discuss the availability of these tasks.
59.At all relevant times, Waynesburg had no written policy or procedure regarding light duty
   for police officers, pregnant or non-pregnant.
60.At all relevant times, Waynesburg had an informal, consistent, well-known policy and
   practice of granting temporary modified-duty assignments to non-pregnant police officers
   who experienced on or off the job injuries or medical conditions.
61. On information and belief, Waynesburg does not limit its assignments of temporary
   modified-duty and non-patrol tasks to police officers injured on the job, and has also
   assigned such tasks to non-pregnant officers simply in order to accommodate their
   personal preferences.
62.On information and belief, Waynesburg never has granted a temporary modified-duty or
   non-patrol assignment to an officer as an accommodation for pregnancy.
63. Waynesburg discriminated against Plaintiff based on her sex, and because of her
    pregnancy, in violation of Title VII, as amended by the Pregnancy Discrimination Act, by
    refusing to accommodate her pregnancy and/or pregnancy-related conditions while
    accommodating other, non-pregnant workers who were similar in their ability or inability
    to work, and instead removed her from active duty and failed to assign her to work in any
    capacity.
64. Waynesburg’s purported reasons for refusing to accommodate Plaintiff are a pretext for
    sex discrimination.
65. Waynesburg’s refusal to accommodate Plaintiff imposed a significant burden on her, and
    Defendant’s purported reasons for its refusal are not sufficiently strong to justify that
    burden.
66. As a result of Waynesburg’s unlawful sex discrimination, Plaintiff suffered significant
    monetary loss, including loss of earnings.
         Case 2:18-cv-01468-PJP Document 1 Filed 11/01/18 Page 9 of 10



67. As a result of Waynesburg’s unlawful sex discrimination, Plaintiff suffered emotional
    pain, suffering, and non-pecuniary losses.
                                        VI. Count III - Retaliation
68.Paragraphs 1 through 67 are incorporated.
69.Waynesburg retaliated against Plaintiff, in violation of Title VII, because she engaged in
   protected activity, including without limitation raising an internal complaint of sex
   (pregnancy) discrimination on or about April 26, 2016 and filing charges of
   discrimination with the EEOC and PHRC.
70.Such retaliation included without limitation the failure to hire her as full-time police
   officer in July, 2016.
71. Waynesburg’s adverse actions would be likely to dissuade a reasonable employee from
   making or supporting a charge of discrimination.
72.As a result of Waynesburg’s unlawful retaliation, Plaintiff suffered significant monetary
   loss, including loss of earnings.
73.As a result of Waynesburg’s unlawful discrimination, Plaintiff suffered emotional pain,
   suffering, and non-pecuniary loss.
                      VII. Count IV - Sex (Pregnancy) Discrimination - Chief Toth
74. Paragraphs 1 through 73 are incorporated.
75. The acts and practices of Waynesburg as described in this complaint are unlawful
   discriminatory employment practices under the Pennsylvania Human Relations Act.
76. By his conduct, as described in this complaint, Chief Toth aided and abetted the
   unlawful discrimination and is, therefore, personally liable under Pennsylvania Human
   Relations Act Section 955(e).
                             VIII. Count V - Retaliation - Chief Toth
77. Paragraphs 1 through 76 are incorporated.
78. The acts and practices of Waynesburg of unlawful retaliation as described in Count III of
   this complaint are unlawful discriminatory employment practices under the Pennsylvania
   Human Relations Act.
79. By his conduct, as described in this complaint, Chief Toth aided and abetted the
   unlawful retaliation by Monessen and is, therefore, personally liable under Pennsylvania
   Human Relations Act Section 955(e).
         Case 2:18-cv-01468-PJP Document 1 Filed 11/01/18 Page 10 of 10



                                      PRAYER FOR RELIEF
        For the foregoing reasons, Plaintiff respectfully requests that the Court grant the
following relief:
a. Declaratory relief, including without limitation a declaration that Defendants violated
     Title VII and the PHRA;
b. Injunctive relief, including without limitation revision of Waynesburg’s policies with
     respect to accommodating pregnancy, childbirth, and related conditions, so that they
     comply with Title VII and the PHRA;
c. Compensation for loss of income;
d. Compensatory damages, including for emotional distress;
e. Pre-judgment and post-judgment interest at the highest rate allowed by applicable law;
f.   Costs incurred, including reasonable attorneys’ fees to the extent allowed by statute and
     law; and
g. Such other relief as the Court deems just and proper.
                                           JURY TRIAL DEMAND
        Plaintiff demands a jury trial on the matters alleged.


Respectfully submitted,




The Cairone Law Firm PLLC




__________________________
Matthew Cairone
PMB 58
1900 Main St, Ste 107
Canonsburg PA 15317-5861
(724) 416-3261
mcc@caironelawfirm.com
Attorney for Plaintiff
